Citation Nr: 0721534	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  05-29 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a sinus disorder, 
claimed as secondary to service-connected residuals of broken 
nose, with nasal deformity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from December 1983 to August 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied service connection for residuals of a broken 
nose, including headaches, a sinus disorder, and neck pain.  
In an August 2005 rating decision, the RO granted service 
connection for residuals of broken nose, with nasal 
deformity, and assigned a 0 percent (non-compensable) rating.  
In March 2007, the veteran testified at a videoconference 
hearing at the RO before the undersigned Veterans Law Judge, 
sitting in Washington, DC.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that any current neck 
disorder is related to active military service or any 
incident therein.

2.  The competent and probative medical evidence of record 
preponderates against a finding that any current headaches 
are related to active military service or any incident 
therein.

3.  The competent and probative medical evidence of record 
fails to establish a nexus or link between a current sinus 
disorder and the veteran's service-connected residuals of 
broken nose, with nasal deformity.  




CONCLUSIONS OF LAW

1.  A neck disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).

2.  Headaches were not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006)..

3.  A sinus disorder is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  


The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In January 2005 and January 2007, the RO sent the veteran a 
letter informing him of the types of evidence needed to 
substantiate his claims and its duty to assist him in 
substantiating his claims under the VCAA.  These letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claims, such as records in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide to provide "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the two VCAA letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequent to 
the first VCAA notice letter, an August 2005 SOC provided him 
with yet an additional 60 days to submit more evidence.  
Moreover, subsequent to the second letter in January 2007 the 
veteran was, at his request at his March 2007 hearing before 
the undersigned, provided an additional 60 days in which to 
submit additional evidence.  The Board notes that as of July 
2007, the veteran had failed to submit any additional 
evidence. 

Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  In addition, it appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board therefore concludes 
that the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Moreover, the veteran has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.

The Board also notes that the veteran and his representative 
have requested that he be scheduled for a VA examination to 
determine whether his claimed conditions are related to his 
service.  Pursuant to 38 C.F.R. § 3.159(c)(4), VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
(1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  The third 
part could be satisfied by competent evidence showing post-
service treatment for a condition or other possible 
association with military service.  38 C.F.R. § 3.159(c)(4).

Here, while there is arguably competent lay evidence of 
headaches and competent medical evidence of a current neck 
disorder (bulging cervical disc) and a sinus condition 
(rhinitis), and service medical records (SMRs) show that he 
sustained an injury in service which resulted in a fractured 
nose, there is no evidence of record (other than the 
veteran's lay assertions) showing that his neck condition, 
his headaches, and/or his sinus condition are related to 
service.  Although the veteran has sincerely contended that 
these condition are related to head trauma in service, his 
lay statements alone are not competent evidence to support a 
finding on a medical question (such as diagnosis or etiology) 
requiring special experience or special knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
notes that the SMRs show no complaints or findings pertaining 
to or suggestive of headaches, neck problems, or sinus 
problems.  Post-service treatment records are also devoid of 
any complaints of or findings of headaches.  Although post-
service treatment records do show treatment for a bulging 
cervical disc and allergic rhinitis, these records are dated 
over 14 years after the veteran's discharge from service, and 
therein the veteran did not make reference to his reported 
head trauma in service.  Thus, the veteran's contentions 
alone are an insufficient basis for medical examinations to 
be obtained, under the pertinent VA regulation.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board notes that the veteran was notified of the 
Dingess precedent by a letter from the RO dated in January 
2006. 

II.  Factual Background
The veteran's service medical records show that in July 1985 
he was seen the day after he injured his nose in a baseball 
game when he ran into another person.  His nose was noted to 
be swollen.  Clinical evaluation showed no septal hematoma, 
and the assessment was nose fracture.  The plan was to re-
evaluate the veteran when the swelling was decreased.  
Approximately one week later, in August 1985, the veteran was 
seen for evaluation and the swelling was decreased but his 
nose was still deformed.  He was to consult an ENT for 
setting.  An August 1985 request for an ENT consultation was 
not completed.  On his In/Out Medical Processing Check List 
dated in September 1985, the veteran was found to have "no" 
current medical problems and "no" chronic medical problems. 

On a Report of Medical History completed by the veteran in 
February 1988, he responded "no" as to having, or having 
had, frequent or severe headaches; ear, nose, or throat 
trouble; or sinusitis, and responded "yes" as to having, or 
having had, a head injury.  It was noted that he had collided 
with another baseball player and fractured his nasal bridge, 
but had not lost consciousness.  The Report of Medical 
Examination in February 1988 shows that the veteran's head, 
nose, sinuses, and spine were evaluated as clinically normal.  
In May 1989, it was noted that he desired a consultation for 
his nose, with history of fracture in 1985.  In a June 1989 
consultation in the otolaryngology clinic, it was noted that 
the veteran requested a septoplasty, and he complained that 
he wore glasses and his glasses did not fit on his nose.  He 
had no complaints of difficulty breathing.  He was found to 
have a mild exterior nasal deformity, and a good airway.  He 
was counseled and advised that if he wanted a rhinoplasty he 
should call.

On a Report of Medical History completed by the veteran in 
conjunction with his separation examination, he again 
responded "no" as to having, or having had, frequent or 
severe headaches; ear, nose, or throat trouble; or sinusitis, 
and responded "yes" asto having, or having had, a head 
injury.  It was noted that he had sustained a broken nose, 
without loss of consciousness.  The report of his separation 
examination shows that the veteran's head, nose, sinuses, and 
spine were evaluated as clinically normal.  

Received from the veteran in November 2003 was his 
Application for Compensation and/or Pension (VA Form 21-526).  




Private treatment records from the Southern Clinic show that 
in June 2003 the veteran underwent an initial evaluation.  He 
reported that in the past year he had experienced significant 
fatigue and activity intolerance.  He said he normally would 
lift weights and do a lot of exercises, but had began having 
left neck pain and spasms, as well as left arm weakness.  The 
impressions included cervicalgia, left arm pain and numbness, 
and allergic rhinitis with pharyngitis, and he was referred 
for physical therapy.  In September 2003, the impressions 
included cervicalgia and arm pain, improved.  

Private treatment records sho that in June 2003 the veteran 
was seen for an initial physical therapy evaluation.  He 
reported a history of pain in the left neck and shoulder 
area.  The diagnosis was bulging disc of the cervical and 
left upper extremity weakness.  

At his videoconference hearing in March 2007, the 
veterantestified regarding the incident in service in July 
1985 when he was playing baseball and collided with another 
player.  He testified he was knocked unconscious and broke 
his nose, and when he came to a few minutes later, he was 
taken to the bench and then his wife took him home.  He 
testified that the next morning he went to sick call and 
claimed the doctor told him he had broken his nose.  He 
testified he was told there was no ENT physician available at 
Fort Campbell, and since he only had nine days left at that 
post, that he should follow-up once he got to Korea.  He 
asserted that he did follow-up in Korea, but after he told 
his platoon leader how much time he would need off work for 
convalescence after surgery, he was reportedly told he did 
not have the time to be away from work, and would have to 
wait until he was back State-side.  He testified that after 
the injury in service he had severe head pain, neck pain, and 
headaches, which continued even after service.  He said he 
did not pursue any treatment other than over-the-counter 
medication until 2003, when the pain became so severe that he 
had to do something.  He testified that he underwent physical 
therapy for a cervical bulging disc for about 4 to 6 weeks, 
which helped with his neck pain and headaches, but that since 
then he had been self-medicating.  


III.  Analysis

1.  Service Connection for a Neck Disorder and Headaches

In general, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran essentially contends that he hurt his neck in 
service in July 1985, when he collided with another player 
during a baseball game and broke his nose.  He also claims 
that he has had headaches since that injury in July 1985.  
While his SMRs do show that he injured his nose during a 
baseball game in July 1985, they show no finding or 
complaints of a neck disorder or headaches.  He did report 
having a head injury in service on subsequent physical 
examinations, in 1977 and in 1989, and he also reported 
having no loss of consciousness.  He responded "no" when 
asked about any history of frequent or severe headaches, and 
on clinical evaluation his head and spine were evaluated as 
normal.  There is no evidence to suggest that at the time the 
veteran injured his nose in service, colliding with another 
baseball player, he also injured his neck or sustained any 
trauma that later led to headaches.  

The Board of course acknowledges the incident in which the 
veteran injured his nose in service in July 1985, however, 
the SMRs do not show any complaints of neck pain or neck 
problems either at the time of the nose injury or in the 
ensuing years.  Additionally, there are no records associated 
with the claims file showing post-service treatment for neck 
pain until June 2003, over 14 years after the veteran's 
separation from service.  While the veteran reported having 
neck pain in 2003, there was no mention of an injury in 
service.  With regard to headaches, the Board notes that the 
SMRs show no complaint of or treatment for headaches, and 
there has been no post-service report of, or treatment for, 
headaches.  The first mention of headaches was in November 
2003, when the veteran filed his claims for service 
connection.  

While the veteran certainly has a current neck disorder, and 
has reported having headaches since service, there is no 
competent evidence showing that his current cervical 
disability is related to the incident in service in which he 
broke his nose.  Likewise, there is no competent evidence 
linking any headaches to service.  As explained above, the 
Board has concluded that obtaining a VA examination is not 
necessary to decide this claim.  

The Board recognizes that the veteran believes that his neck 
disorder and headaches are the result of an injury in service 
at the same time he broke his nose.  The veteran's sincerity 
is not in question.  However, while he is certainly capable 
of providing evidence of symptomatology during and after 
service, he is a layperson, and as such is not competent to 
give an opinion on matters requiring medical knowledge, such 
as the diagnosis or etiology of a condition.  Espiritu, 
supra. 

When all of the evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  
Since there is no medical evidence which supports a grant of 
benefits as to these issues, the Board finds that the fair 
preponderance of the evidence is against his claim.  In 
reaching a decision, the Board has considered the doctrine of 
giving the benefit of the doubt to the veteran under 38 
U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but the evidence is 
not of such approximate balance as to warrant its 
application.  As the evidence preponderates against the 
claims for service connection for a neck disorder and for 
headaches, the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

2.  Secondary Service Connection for a Sinus Disorder

Secondary service connection may be granted for disability 
which is proximately due to or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may be found when aggravation of 
a non-service-connected condition is proximately due to or 
the result of a service-connected condition, but in such a 
case the veteran may be compensated only for the degree of 
additional disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the decision Allen v. Brown, 
supra.  See 71 Fed. Reg. 52,744 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).  Since VA has been 
complying with Allen since 1995, the regulatory amendment 
effects no new liberalization or restriction in this appeal.

The veteran contends that he has a sinus condition that is 
related to his service-connected residuals of broken nose and 
nasal deformity.  

Private medical evidence shows that the veteran has been 
diagnosed with allergic rhinitis with pharyngitis.  The 
record reflects that service connection has been granted for 
"residuals of broken nose, nasal deformity".  Thus, the 
question on appeal is whether the veteran has a sinus 
disorder that is causally related to his service-connected 
residuals of broken nose and nasal deformity.  As noted 
above, secondary service connection requires a showing of 
disability which is proximately due to or the result of a 
service-connected disease or injury.

By way of history, the Board again acknowledges the veteran's 
nose injury in service in July 1985.  However, his SMRs show 
no complaints, findings, or treatment of any sinus 
abnormality, and there are no post-service treatment records 
showing a sinus disorder, other than one instance of 
treatment for allergic rhinitis in June 2003, over 14 years 
after the veteran's separation from service.  In that regard, 
the Board notes that in June 2003 the veteran made no mention 
of the incident in service where he collided with another 
baseball player. 

Although the veteran appears to now have a sinus disorder, 
there is no competent evidence or record showing that any 
current sinus disability is related to his service-connected 
residuals of broken nose with nasal deformity, or to any 
other incident or injury in service.  Moreover, as more fully 
explained above, the Board has concluded that obtaining a VA 
examination is not necessary to decide this claim.  

Moreover, although the veteran contends that he has a sinus 
condition that is related to his service-connected 
disability, he is a lay person and has no competence to 
provide a medical opinion as to diagnosis or etiology.  
Espiritu, supra, 2 Vet.App. 492 (1992).  Thus, the weight of 
the competent medical evidence shows that the veteran does 
not have a sinus disorder that is related to his service-
connected nose disability.  The benefit-of-the-doubt rule 
accordingly does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for a neck disorder is denied.

Service connection for headaches is denied.

Service connection for a sinus disorder, claimed as secondary 
to the service-connected residuals of broken nose, with nasal 
deformity, is denied.



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


